Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint AUSA Dominguez

 

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

 

United States of America )
v. ) 6
=“ a
Joshua David Bessey Cases. D 4 mM 88
)
)
a a)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | September 18th, 2019 in the county of Gallia in the
Southern Districtof == Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Knowingly Possess a Firearm by a Convicted Felon

This criminal complaint is based on these facts:

See the attached affidavit, which is fully incorporated herein.

@ Continued on the attached sheet.

Complainant's signature

Colin J. Ginley, Special Agent, ATF

Printed name and title

Sworn to before me and signed in my presence.

Date: A i (mf 4 | La las.)

Judge 's signature

City and state: Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge

 

 

Printed name and title
Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 2 of 6 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Colin J. Ginley, being duly sworn, depose and state that:

1. I am a Special Agent (SA) with the United States Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF) and have been so employed since May 14, 2018. Therefore, I
am a law enforcement officer as defined in 18 U.S.C. §2510(7). I am presently assigned to the
ATF Columbus Field Division. I completed the Criminal Investigator Training Program and the
ATF Special Agent Basic Training Academy at the Federal Law Enforcement Training Center,
located in Glynco, Georgia, where I received specialized training in the investigation of federal
crimes involving firearms, alcohol and tobacco diversion, arson and explosives, and narcotics.
Prior to being employed with ATF as a Special Agent, I was employed with the City of
Cleveland as a Patrol Officer and Detective. More specifically, from 2013 through 2018 I was
assigned as a Detective to the Bureau of Special Services in the Gang Impact Unit. Additionally,
in 2014, I worked as an ATF Task Force Officer (TFO) with ATF.

2. In addition to my experience as a Special Agent with ATF, through my prior
employment as a Cleveland Police Detective assigned to ATF, I have participated in numerous
federal investigations including federal firearms violations. During these investigations, I
participated in various types of investigative techniques, to include electronic surveillance,
informants, and controlled purchases of firearms and narcotics from suspects. I participated in
physical surveillance operations and in the execution of multiple federal arrest warrants. I also
know how to analyze information resulting from traditional record searches and reviewing case
files. As a result of my training and experience, I am familiar with state and federal laws

pertaining to firearms and narcotics violations, among other offenses.
Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 3 of 6 PAGEID #: 3

3. This affidavit is made in support of complaint against a Joshua David BESSEY
(hereinafter BESSEY), of Green Township, Gallia County, Ohio, charging him with felon in
possession of a firearm offence on September 18, 2019 in Gallia County, within the Southern
District of Ohio, in violation of 18 U.S.C. § 922(g)(1).

4. BESSEY’s criminal history; including/but not limited to the following:

a. In Hamilton County Court of Common Pleas, Case No. B_ 1401949/
C/14/CRA8824, with a Judgement Entry date of on or about on or about June 5,
2014, Vandalism, O.R.C 2909.05, a Felony of the Fourth Degree.
b. In Hamilton County Court of Common Pleas, Case No. B_ 1005643/
C/10/CRA20697, with a Judgement Entry date of on or about January 5, 2011,
Theft, O.R.C 2913.02A1, a Felony of the Fourth Degree.
Each of the aforementioned offenses were punishable by a term of imprisonment of
more than one year.
5. On or about September 3, 2019 a joint investigation between the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) and the Gallia County Sheriff’s Office

(GCSO) commenced.

6. On September 18, 2019, at approximately 10:00 PM, Mr. Jeremiah Brown contacted
the GCSO to report an attempted break in to his business, Backwoods Guns, located
at 1700 State Route 850, Bidwell, Ohio. Mr. Brown stated that the business was
secure at the time of closing on September 17, 2019, and that discovered the

attempted forced entry into the business on September 18, 2019.

7. GCSO Detective Brady Curry responded to the scene and initiated the investigation
into the incident. Detective Curry learned that the suspect had went to the southeast

corner of the business and utilized a cutting device, cutting through the exterior
Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 4 of 6 PAGEID #: 4

metal siding on the business. The suspect attempted to kick an inner wooden wall to
gain access to the interior of the business, however was unable to gain entry.
Detective Curry was able to collect footwear impression evidence from the scene
along with latent print evidence.

8. Detective Curry was able to review the video surveillance footage of the incident and
determined that the suspect arrived in a Chevrolet Impala and drove through the yard
of the business on two occasions, before exiting the vehicle and prior to attempting
to make entry into the business. Detective Curry was able to determine that the
Chevrolet Impala was missing a passenger side mirror and that the vehicle had a five
spoke wheel pattern along with a sticker on the left rear trunk area of the vehicle.

9. On September 18, 2019, at approximately 4:25 p.m., GCSO Deputy Jordan Shaffer
located a vehicle matching the description at 104 Green Terrace Court, Green
Township, Gallia County, Ohio. The vehicle displayed Ohio registration HQS973].
Detective Curry responded to the scene and determined that the vehicle was the
same vehicle observed in the surveillance video at Backwoods Guns. While
Detective Curry was conducting surveillance of the vehicle, Bethany BOGGESS,
DOB: 12/29/93, exited the residence and approached the vehicle and attempted to
remove a set of bolt-cutters from the vehicle. Detective Curry made contact with
BOGGESS and subsequently Joshua BESSEY, DOB: 4/19/1988, attempted to flee
out the back door of the residence.

10. On September 18, 2019, a Search and Seizure Warrant, for the location of 104 Green
Terrace Court, Green Township, Gallia County Ohio and for the aforementioned

vehicle were drafted by GCSO Detective Chris Gruber and sworn to in front of the
Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 5 of 6 PAGEID #: 5

11.

12.

13.

Honorable Judge Eric R. Mulford, Gallipolis Municipal Court. GCSO then executed
the Search and Seizure Warrant, at the location of 104 Green Terrace Court, Green
Township, Gallia County Ohio. As GCSO officers made entry through the rear
entrance to the residence, they recovered a Smith and Wesson, Lady Smith, .38
caliber revolver, serial#: CVZA051 from the bedroom. The Smith and Wesson, Lady
Smith, .38 caliber revolver was concealed inside a male knit hat which was placed
on top a clothing bag.

On October 29, 2019, Special Agent Ginley interviewed Bethany BOGGESS, who is
the live-in girlfriend of Joshua BESSEY. BOGGESS shared a room with BESSEY
at 104 Green Terrace Court, Green Township, Gallia County Ohio. Special Agent
Ginley asked BOGGESS if the hat belonged to Josh (BESSEY) and BOGGESS
responded, saying, “yes”.

On October 29, 2019, Special Agent Ginley interviewed Joshua BESSEY.

BESSEY. Special Agent Ginley read ATF Form 3200.04, Advice of Rights and
Waiver to BESSEY. BESSEY then read the ATF Form 3200.04, Advice of Rights
and Waiver to SA Ginley and GCSO Det. Curry. BESSEY then acknowledged the
form by signing it. SA Ginley presented a photo to BESSEY which displayed a
black Carhartt brand knit hat/toboggan which was observed inside a bedroom of 104
Green Terrace Court, Green Township, Gallia County Ohio. BESSEY stated to SA
Ginley that, “That’s my hat”.

SA Ginley presented a photo which displayed a Smith and Wesson .38 caliber Lady
Smith revolver, Serial#: CVZ4051, which was recovered from within the black

Carhartt Brand knit hat. BESSEY stated to SA Ginley that, “J seen that in the
Case: 2:19-mj-00885-CMV Doc #: 1 Filed: 11/12/19 Page: 6 of 6 PAGEID #: 6

inventory thing...”. BESSEY then stated to SA Ginley, “its mine. It was mine. I
forgot I put it in the hat... .”

14. Special Agent Ginley conferred with Special Agent James Bajus who is an Agent
with advanced training in the origin of firearms regarding the aforementioned
firearm and it was determined that the aforementioned firearm seized on or about
September 18, 2019 was not manufactured in the State of Ohio and therefore
traveled in interstate commerce to reach the State of Ohio.

15. The aforementioned offense occurred in Gallia County, Ohio, in the Southern
Judicial District of Ohio.

16. Based on this information, I believe probable cause exists that BESSEY possessed a
firearm after having been convicted of a crime punishable by more than one year
incarceration, in violation of 18 U.S.C. 922(g)(1).

EZ
Colin J. Ginley

Special Agent
Bureau of Alcohol, Tobacco, Firearms, and Explosives

Subscribed and sworn before me this \ hs day of November, 2019.

SES
Ly DAA_>
Honorable Chelsey M. Vascura

United States Magistrate Judge
Southern District of Ohio
